


116 S3792 IS: Tele-Mental Health Improvement Act
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 3792
IN THE SENATE OF THE UNITED STATES

May 21, 2020
Ms. Smith (for herself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To require parity in the coverage of mental health and substance use disorder services provided to enrollees in private insurance plans, whether such services are provided in-person or through telehealth.


1.Short titleThis Act may be cited as the Tele-Mental Health Improvement Act. 2.Coverage of telehealth mental health and substance use disorder services (a)In generalDuring the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, if a group health plan or group or individual health insurance coverage provides coverage of a mental health or substance use disorder service provided in-person, the group health plan or health insurance issuer offering such group or individual health insurance coverage—
(1)shall provide coverage of the service provided through telehealth at the same rate as the coverage for the same service provided in-person;  (2)shall ensure that providers not charge enrollees facility fees; 
(3)may not impose additional barriers on obtaining such coverage for such services through telehealth, compared to coverage for such services provided in-person, such as a prior authorization requirements, a requirement that the enrollee have a pre-existing relationship with the provider, a requirement that a provider be present with the enrollee during the provision of services, or any other financial requirement, treatment limitation, or utilization control policy or procedure;  (4)shall provide notice to enrollees, informing such enrollees of how to access in-network telehealth mental health and substance use disorder services and the scope of their coverage; and
(5)shall work with providers to ensure that telehealth services are provided to enrollees in compliance with, as applicable, the privacy regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2) or privacy guidelines promulgated and implemented by the Secretary of Health and Human Services during a public health emergency.  (b)EnforcementThe provisions of subsection (a) shall be applied by the Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury to group health plans and health insurance issuers offering group or individual health insurance coverage as if included in the provisions of part A of title XXVII of the Public Health Service Act, part 7 of the Employee Retirement Income Security Act of 1974, and subchapter B of chapter 100 of the Internal Revenue Code of 1986, as applicable. 
(c)ImplementationThe Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury may implement the provisions of this section through sub-regulatory guidance, program instruction, or otherwise. (d)DefinitionsIn this section—
(1)the terms group health plan, health insurance issuer, and health insurance coverage have the meanings given such terms in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91), section 733 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191b), and section 9832 of the Internal Revenue Code of 1986, as applicable; and (2)the term telehealth services has the meaning given such term in section 330I(a) of the Public Health Service Act (42 U.S.C. 254c–14(a)), and includes 2-way video communication, audio-only communication, and written information shared by phone or email.
(e)Rule of constructionNothing in this section shall prevent the application of any State law that is not inconsistent with this section. (f)Report to CongressNot later than 180 days after the conclusion of the public health emergency described in subsection (a), the Secretary of Health and Human Services shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Energy and Commerce of the House of Representatives on the impacts the requirement under subsection (a) has on the use of both telehealth services and health services provided in-person. 

